United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, ALBERT THOMAS
STATION, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0786
Issued: September 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 27, 2019 appellant filed a timely appeal from a December 21, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated July 10, 2018, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 21, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 18, 2018 appellant, then a 23-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on January 13, 2018 she suffered a low back strain when
she reportedly felt her back lock up when she kneeled down to place a package on a porch while
in the performance of duty. On the reverse side of the claim form, the employing establishment
indicated that she was in the performance of duty when injured and that she had received medical
treatment on January 13, 2018. Appellant initially sought medical treatment at the emergency
room and was released to work on January 15, 2018.
Appellant received medical treatment from Dr. Novarro C. Stafford, specializing in family
medicine. In a February 23, 2018 report, Dr. Stafford described the January 13, 2018 employment
injury and her history. Upon examination of appellant’s back, he observed abnormal curvature,
decreased range of motion, and positive tenderness. Dr. Stafford diagnosed lumbar strain, lumbar
intervertebral disc displacement, lumbar radiculopathy, and sciatica. He reported that, at the time
of the January 13, 2018 injury, appellant developed “an acute disability secondary to an acute
injury” and recommended that she remain off work. Dr. Stafford completed a work status note
and duty status report (Form CA-17), which indicated that she should be excused from work from
February 23 to March 24, 2018 due to being “totally incapacitated and unable to perform normal
job duties.”
On February 26, 2018 OWCP accepted appellant’s claim for lower back strain.
Dr. Stafford continued to treat appellant and provide medical reports dated March 9 to
April 6, 2018 regarding his treatment for her January 13, 2018 work-related back injury. He
provided examination findings and diagnosed acute lumbar sprain, sciatica, and radiculopathy of
the lower extremities. Dr. Stafford opined that appellant “developed an acute disability secondary
to an acute injury” in her lumbar spine.
Appellant also received medical treatment from Dr. Kenneth Lee, an orthopedic surgeon.
In an April 3, 2018 report, Dr. Lee related her complaints of low back and leg pain following a
January 13, 2018 work injury. He provided examination findings and diagnosed lumbar
intervertebral disc displacement and low back pain.
On April 16, 2018 appellant filed a claim for wage-loss compensation (Form CA-7) for the
period February 28 to June 25, 2018. On the reverse side of the claim form, the employing
establishment verified that she was in leave without pay status for 180 hours. Appellant filed
additional CA-7 form claims for compensation for wage-loss due to continuing total disability.
By development letter dated May 16, 2018, OWCP informed appellant of the evidence
needed to support her disability claim.

2

OWCP received additional medical reports by Dr. Stafford dated May 9 to 24, 2018.
Dr. Stafford discussed appellant’s history of the January 13, 2018 employment injury. He
reiterated physical examination findings of abnormal curvature of her back, decreased range of
motion, and positive tenderness. Dr. Stafford continued to opine that appellant “developed an
acute disability secondary to an acute injury” and still had significant disability associated with
her injury.
By decision dated July 10, 2018, OWCP denied appellant’s claim for wage-loss
compensation beginning February 28, 2018, finding that the evidence of record was insufficient to
establish that she was unable to work during the claimed period due to her January 13, 2018
employment injury.
Following its decision, OWCP received reports dated July 6 to August 15, 2018 by
Dr. Stafford. Dr. Stafford described the January 13, 2018 employment injury and discussed
appellant’s history. He diagnosed low back pain, lumbar strain, lumbar sciatica, lumbar herniated
nucleus pulposus (HNP), and lumbosacral radiculopathy. Dr. Stafford reported that appellant
continued to have disability associated with her lumbar back area.
In reports and letters dated August 15 to September 15, 2018, Dr. Stafford indicated that
appellant’s injury was more than a lumbar sprain. He related that diagnostic testing confirmed that
she had herniation in her lumbar back at L1-2 and L5-S1 and nerve compression at L4-5.
Dr. Stafford opined that these conditions were causally related to the initial injury. He requested
that appellant’s claim be expanded to include herniation of the lumbar spine, radiculopathy of the
lower extremities, and polyneuropathy of the plantar portion of her feet, and sciatica of the left
side of her lower extremities. Dr. Stafford further recommended that she remain out of work and
indicated that appellant’s disability was causally related to her lumbar injury.
In a September 4, 2018 report, Dr. Lee related appellant’s complaints of intermittent low
back pain. He reviewed her history and reported physical examination findings of pain to palpation
in the midline and paraspinal regions of her lumbar spine. Range of motion was decreased with
forward flexion. Dr. Lee diagnosed lumbar disc displacement, low back pain, and lumbar
radiculopathy.
In a September 18, 2018 report, Dr. Ajay Aggarwal, a Board-certified anesthesiologist,
noted appellant’s chief complaint of lower back pain after a January 13, 2018 employment injury.
He provided neurological examination findings of the upper and lower extremities. Facet joint
tenderness was positive on the right and left side at L5-S1. Dr. Aggarwal diagnosed lumbar strain.
OWCP also received several physical therapy referrals and treatment notes dated
January 13 to September 27, 2018 and duty status reports (Form CA-7) dated February 23 to
August 24, 2018.
On October 3, 2018 appellant requested reconsideration.
Appellant continued to submit reports by Dr. Stafford dated September 28 to
December 19, 2018. Dr. Stafford reviewed her history of injury and noted that she still had limited
ability to bend at the back and intermittent back spasms. He reported that appellant’s ability was
improving, but she was still not able to return to work. Dr. Stafford noted that she could only sit
3

for one hour before she had to stand up and walk around. He diagnosed lower back pain, sciatica,
lumbosacral radiculopathy, lumbar HNP, and lumbar strain. Dr. Stafford completed duty status
reports (Form CA-7), which indicated that appellant was not able to return to work.
In a November 5, 2018 report, Dr. Shabrez Tariq, Board-certified in physical, and
rehabilitation medicine, indicated that he evaluated appellant for a lumbar spine injury that she
sustained while employed as a mail carrier. He related her complaints of back pain aggravated
with sudden turning, carrying objects, and prolonged standing, sitting, and walking. Upon
examination of appellant’s lumbar spine, Dr. Tariq observed tenderness to palpation of the
paraspinal musculature and tenderness present at trigger points. Straight leg raise testing was
positive. Dr. Tariq diagnosed lumbar strain, lumbar facet joint syndrome, lumbago, lumbar disc
displacement without myelopathy, and industrial accident.
OWCP also received physical therapy referrals and evaluation reports dated September 27
to December 6, 2018.
By decision dated December 21, 2018, OWCP denied further merit review of appellant’s
claim under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.4
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.5 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.6 If the request is timely but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7

3

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

4
20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

Id. at § 10.607(a).

6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, pursuant to 5 U.S.C. § 8128(a).
Appellant did not submit any statement along with her October 3, 2018 reconsideration
request explaining why she disagreed with the July 10, 2018 merit decision. She has not shown
that OWCP erroneously applied or interpreted a specific point of law, nor did she advance a
relevant legal argument not previously considered. Thus, the Board finds that appellant is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(3).
The Board further finds that appellant did not submit relevant and pertinent new evidence
not previously considered.
Following its most recent merit decision, OWCP received additional reports, letters, and
CA-17 forms by Dr. Stafford dated July 6 to December 19, 2018. Dr. Stafford reviewed
appellant’s history of injury and described his continued treatment of her for her diagnosed low
back pain, lumbar strain, lumbar sciatica, lumbar HNP, and lumbosacral radiculopathy conditions.
He further reported that, although her back pain and disability were improving, she continued to
have disability associated with her lumbar back area. The Board finds, however, that these reports
are substantially similar to Dr. Stafford’s prior medical reports, which were previously reviewed
and considered by OWCP. Dr. Stafford did not provide any new or relevant evidence explaining
how appellant’s inability to work beginning February 28, 2018 was causally related to her
January 13, 2018 lumbar strain injury. The Board has held that the submission of evidence which
duplicates or is substantially similar to evidence already in the case record does not constitute a
basis for reopening a case.8
In a September 4, 2018 report, Dr. Lee provided physical examination findings of
appellant’s lumbar spine and diagnosed lumbar disc displacement, low back pain, and lumbar
radiculopathy. He did not, however, provide an opinion or discussion regarding whether her
disability from work beginning February 28, 2018 was causally related to her January 13, 2018
employment injury. The Board notes that the submission of evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.9 Likewise,
Dr. Aggarwal’s September 18, 2018 and Dr. Tariq’s November 5, 2018 reports are also not
relevant to the issue of appellant’s disability as neither physician provided an opinion on her
inability to work during the claimed period.10 Accordingly, appellant is not entitled to a review of

8

S.W., Docket No. 18-1261 (issued February 22, 2019); E.M., Docket No. 09-0039 (issued March 3, 2009); D.K.,
59 ECAB 141 (2007).
9

M.B., Docket No. 17-1980 (issued May 14, 2019); E.G., Docket No. 18-0270 (issued August 24 2018); Alan G.
Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
10

Id.

5

the merits of her claim based on the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).
Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.11
On appeal appellant alleges that she should have not been denied disability because the
diagnostic testing and narrative information established her disability. As explained above,
however, the Board lacks jurisdiction to review the merits of the claim. The only decision properly
before the Board on this appeal is the December 21, 2018 nonmerit decision, which denied
appellant’s request for further merit review.
As appellant’s request for reconsideration did not meet any of the three requirements
enumerated under 20 C.F.R. § 10.606(b)(3), the Board finds that OWCP properly denied her
request for reconsideration without reopening the case for review on the merits.12
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

11

See F.P., Docket No. 19-0177 (issued June 19, 2019); D.R., Docket No. 18-0357 (issued July 2, 2018); A.K.,
Docket No. 09-2032 (issued August 3, 2010); Susan A. Filkins, 57 ECAB 630 (2006).
12

T.H., Docket No. 18-1542 (issued April 8, 2019); M.E., 58 ECAB 694 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

